Citation Nr: 1451142	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-14 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a left knee disorder, including osteoarthritis and post-operative residuals of arthroscopic anterior cruciate ligament (ACL) reconstructive surgery.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.

This case initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for further development.

The Veteran requested a Board hearing and one was scheduled for August 5, 2014. The Veteran failed to appear for the hearing and has not suggested there was good cause for his failure to report.  His request for a Board hearing is therefore considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

For the reasons below, the appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran first claimed service connection for a left knee disorder in 1982 and VA denied his claim the same year.  When he filed a second claim for service connection for a left knee disorder, in August 2010, the AOJ arranged for the Veteran to be examined by a physician's assistant.  The examiner reviewed the Veteran's service treatment records, which describe a knee injury in March 1973 and persistent knee pain in April 1973.  The examiner concluded that the Veteran had osteoarthritis of the left knee.  In the examiner's opinion, this condition was not related to the 1973 injury.  In February 2011, the examiner wrote a report, which includes an explanation for his conclusions.  First, the examiner noted the absence of knee complaints in the report of a physical examination of the Veteran at the time of his discharge from the Army in 1975.  Second, the examiner reviewed a recent radiograph of the Veteran's knee and attributed a mild arthritic condition in both knees to gradual changes typically associated with aging.  Based on the examiner's report, the AOJ denied the Veteran's renewed claim and the Veteran appealed to the Board.

After the February 2011 examination, VA acquired medical records of ACL reconstructive surgery on the Veteran's left knee.  Medical records from April and May 2011 also reflect damage to the meniscus.  These records were available to the AOJ when it denied the Veteran's claim, but the Board remanded the case for another medical opinion, in part because these records had not been available to the February 2011 VA examiner.  The Board found that the 1982 decision denying the Veteran's claim was final.  Nevertheless, the Board found that there was no need for the Veteran to produce new and material evidence to reopen his claim because the record indicated that certain service treatment records were not associated with the claims file at the time of the 1982 rating decision.  See 38 C.F.R. § 3.156(b).  

In its remand instructions, the Board requested an addendum opinion from the February 2011 VA examiner.  The Board also required the AOJ to obtain records of MRI tests from April and May 2011.  The AOJ acquired the requested records and supplied them to the February 2011 VA examiner, who reviewed them and maintained his conclusion that the Veteran's left knee disability was not related to his Army service.

A second remand is needed because the December 2013 addendum opinion is inadequate to resolve the Veteran's knee claim.  First, although the examiner persisted in his opinion that the knee disability was unrelated to service, he made a statement suggesting that he would need to perform another examination before he could express that opinion with confidence: "The only way to concisely give you a picture of what the left knee is like now and how it is related to service and post service is to have the veteran report for a three hour exam."  

Other language from the addendum opinion reveals a potential misunderstanding of the history of the Veteran's illness.  The examiner wrote: "Veteran was seen May 18, 2011 for left knee chronic ACL tear MMT and Loose body. 'There is no reference to the meaning of chronic.' When was that?  If he really had a chronic instability, up to 90 percent of patients will have meniscus damage when reassessed 10 or more years after the initial injury."  A summary of the Veteran's statements about when his symptoms began is on the first page of a May 2011 operative report from the physician who performed the ACL reconstructive surgery.  It indicates that the Veteran's symptoms began when he was in the Army.  In light of this information, the examiner's comment about the typical persistence of meniscus damage does not support his conclusion that the Veteran's disability is unrelated to his 1973 injury because the May 2011 diagnosis of meniscus damage was "10 or more years after" the in-service injury.  

A third problem with the addendum opinion is a questionable factual determination about the Veteran's credibility.  "On operative report May 20, 2011 veteran reported instability of the knee since 1974.  How can that be when the February 07, 2011 exam [sic] 'No Instability.'"  The examiner concluded: "The veteran clearly had an incident post February 2011 that is not evident in Electronic file."  The final version of the May 2011 operative report notes that "He noticed his injury back in 1974, while in the US military and subsequently has had significant episodes of instability since then." (emphasis added)  An April 2011 note from the same physician reads: "He reports several episodes of pain, swelling, limited ROM, and instability since 1974." (emphasis added).  These notes indicate that instability in the Veteran's left knee has been occasional rather than constant since his in-service injury, which undermines an essential premise for the examiner's opinion attributing the Veteran's meniscus damage and torn ACL to an incident after February 2011.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (medical opinion may be of limited value when factual premise is inaccurate).  Other than the examiner's December 2013 addendum opinion, there is nothing in the record to suggest that the Veteran sustained a knee injury after February 2011.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for the Veteran's left knee to be examined by a qualified physician.  The physician must review the claims file, including any medical records obtained following this remand, and provide a medical opinion.  The physician should address the following: 

(a) What current knee disabilities does the Veteran have?

(b)	For each current knee diagnosis, is it at least as likely as not (at least 50 percent likely) that such disability had its onset in or is otherwise related to service?

The physician should provide a rationale for the opinions rendered, which includes the Veteran's reports of his history, in-service injuries, and current symptoms.  In explaining the rationale for his or her opinion on the relationship between the Veteran's Army service and any identified knee disability, the physician should consider the significance of the Veteran's March 1973 knee injury.  
	
2.	After completion of the above development, the 
AOJ should readjudicate the Veteran's claim.  If any determination is unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



